— In an action to recover damages for slander, the plaintiff appeals from an order of the Supreme Court, *848Kings County (Golden, J.), dated November 20, 1990, which granted the defendants’ motion to dismiss the complaint pursuant to CPLR 3211 (a) (7) for failure to state a cause of action.
Ordered that the order is affirmed, with costs.
The Supreme Court properly dismissed the complaint because of the plaintiff’s failure to allege special damages (see, Aronson v Wiersma, 65 NY2d 592). The allegedly defamatory statements did not address the subject of the plaintiff’s ability to practice his profession and were not disparaging of his mental capacity and competence as a lawyer (cf., Van Lengen v Parr, 136 AD2d 964, 965). Instead, the words merely imputed misconduct unconnected with the plaintiff’s profession and are not defamatory per se and, therefore, not actionable without allegations of special damages (see, Nadrowski v Wazeter, 29 AD2d 741, affd 23 NY2d 899). Bracken, J. P., Eiber, Ritter and Santucci, JJ., concur.